         Case 1:15-cv-01034-PEC Document 132 Filed 04/25/19 Page 1 of 4



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 DNC PARKS & RESORTS AT
                                                          )
 YOSEMITE, INC.,
                                                          )
                                                          )
                        Plaintiff,
                                                          )
                                                          )
            v.
                                                          )
                                                          )    No. 15-1034C
 THE UNITED STATES,
                                                          )    (Judge Campbell-Smith)
                                                          )
                        Defendant,
                                                          )
                                                          )
             v.
                                                          )
                                                          )
 YOSEMITE HOSPITALITY, LLC,
                                                          )
                                                          )
                        Third-Party Defendant.
                                                          )

        JOINT MOTION FOR ENLARGEMENT OF THE DISCOVERY PERIOD

       Pursuant to Rule 6.1 of the Rules of the United States Court of Federal Claims (RCFC),

the parties jointly request an enlargement of 120 days for the completion of fact discovery, with

an approximate corresponding 120-day enlargement on the remaining currently-scheduled dates

for expert discovery and dispositive motions.

       Currently, pursuant to the Court’s June 18, 2018 order, fact discovery must be completed

by April 25, 2019; expert related discovery is to run between May 23, 2019 and September 15,

2019, with a joint status report due to be filed on or before October 21, 2019. With the

requested approximate 120-day enlargement, fact discovery would be completed by August 23,

2019 and the dates for expert discovery and the filing of a joint status report would be similarly

enlarged by approximately 120 days. The specific proposed enlarged schedule is set forth below.

       Good cause exists for the enlargement.
         Case 1:15-cv-01034-PEC Document 132 Filed 04/25/19 Page 2 of 4



        On August 23, 2018, the parties collectively agreed to suspend discovery for an indefinite

period pending the conclusion of settlement discussions. That suspension of discovery has

continued as the parties have engaged in settlement discussion the past several months.

Although the parties have made significant progress in their settlement discussions, should

settlement ultimately not prove possible, the parties have agreed that discovery will promptly

resume. Given the amount of discovery that would need to be obtained should discovery

resume, the parties agree that an enlargement of approximately 120 days to the current discovery

schedule is appropriate.

        Our proposed enlargement would change the existing deadlines to the following dates:

 Date                          Deadline

 August 23, 2019               Completion of fact discovery

 September 20, 2019            Disclosure of experts

 October 4, 2019               Initial expert reports

 November 8, 2019              Rebuttal expert reports

 January 13, 2020              Completion of expert discovery, including depositions

 February 18, 2020             Joint Status Report (in accord with the topics set forth in the

                               Court’s November 27, 2018 Order).



                                          CONCLUSION

        For these reasons, the parties respectfully request that the Court grant our joint motion to

enlarge the existing fact and expert discovery deadlines and the deadline for dispositive motions

by approximately 120 days.




                                                  2
        Case 1:15-cv-01034-PEC Document 132 Filed 04/25/19 Page 3 of 4



                                  Respectfully Submitted,

AKIN GUMP STRAUSS HAUER                                 JOSEPH H. HUNT
   & FELD, LLP                                          Assistant Attorney General

/s/ Thomas P. McLish
THOMAS P. MCLISH                                        ROBERT E. KIRSCHMAN, JR.
1333 New Hampshire Avenue, N.W.                         Director
Washington, D.C. 20036-1564
(202) 887-4000 (Tel)                                    /s/ Claudia Burke
(202) 887-4288 (Fax)                                    CLAUDIA BURKE
Email: tmclish@akingump.com                             Assistant Director



PHILLIPS LYTLE LLP                                      /s/ John Roberson
Nicolas J. Rotsko                                       JOHN H. ROBERSON
nrotsko@phillipslytle.com                               Senior Trial Counsel
One Canalside
125 Main Street                                         Commercial Litigation Branch
Buffalo, NY 14203-2887                                  Department of Justice
(716) 847-8400 (Tel)                                    P.O. Box 480
(716) 852-6100 (Fax)                                    Ben Franklin Station
                                                        Washington, D.C. 20044
Counsel for Delaware North Parks & Resorts              Tele: (202) 353-7972
at Yosemite, Inc.                                       Fax: (202) 514-8640
                                                        Email: John.Roberson@usdoj.gov
                                                        Of Counsel
                                                        SCOTT BOLDEN
                                                        Civil Division

                                                        IGOR HELMAN
                                                        MARGARET J. JANTZEN
                                                        Trial Attorneys
                                                        Department of Justice

                                                        Counsel for the United States



                                                        WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP

                                                        /s/ Jamie S. Gorelick
                                                        JAMIE S. GORELICK
                                                        Counsel of Record
                                                        1875 Pennsylvania Ave. NW

                                             3
        Case 1:15-cv-01034-PEC Document 132 Filed 04/25/19 Page 4 of 4



                                               Washington, DC 2006
                                               Tel.: (202) 663-6000
                                               Fax: (202) 663-6363
                                               jamie.gorelick@wilmerhal.com

                                               Of Counsel
                                               Carl Nichols
                                               WILMER CUTLER PICKERING
                                                    HALE AND DORR LLP
                                               1875 Pennsylvania Avenue. NW
                                               Tel.: (202) 663-6000
                                               Fax: (202) 663-6363
                                               carl.nichols@wilmerhale.com


                                               Vinita Ferrara
                                               WILMER CUTLER PICKERING
                                                       HALE AND DORR LLP
                                               60 State Street
                                               Boston, MA 02109
                                               Tel.: (617) 526-6000
                                               Fax: (617) 526-5000
                                               vinita.ferrera@wilmerhale.com

                                               Counsel for Aramark Corporation

Dated: April 25, 2019




                                      4
